DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicants’ arguments filed July 11, 2022 have been fully considered but they are not persuasive. 
The Examiner notes that the Applicants have offered to conduct a key-word search on the foreign references and non-patent literature.  The Examiner has provided repeated requests for this assistance in reviewing the numerous IDS submissions.  No response from the Applicants has been forthcoming.  The Examiner repeats the request in the IDS objection, below. 
Regarding the specification objection, the Applicants state that “paragraph 55 makes clear that the ‘sufficient current’ is referring to the output current in the previous sentence.” (Remarks, page 9).  The previous sentence, however, is not “clear”, as it recites “detects that current is being drawn”.  It simply repeats the same passive voice (is drawn) as the following sentence.  There is no indication in the specification of where the current is being drawn from (or which component is doing the drawing).  As this current draw is part of the Applicants’ identified patentable improvement (the voltage control mode), the specification’s disclosure should be clearly presented.  The objection is maintained.
Regarding the §112(a) rejection, during the Video Interview (6/1/22), the Examiner requested evidence to indicate how the Applicants’ digital controller would perform a step-wise voltage increase (see Interview Summary 6/6/22).  The specification and claims use the term “ramp”, which implies a smooth slope.  If the Applicants intend to redefine a “ramp” as multiple steps, they are required to provide evidentiary support.  The Applicants’ remarks, however, only point to the specification for support of the amended language.  The Applicants have not provided the explanation requested during the interview.  There is no evidence on record that the skilled artisan would have understood that the disclosure of a digital PWM controller, executing a voltage control loop, would include producing a step-wise voltage increase.
Regarding the art rejection, the Applicants state “the Examiner agrees that Zhang does not disclose a voltage control loop with active step-increases in each iteration.” (Remarks, page 13).  But no such language appears in the claim. The independent claims still use the term “ramping up”.  None of the claims recite “active step-increases in each iteration”.   And, as discussed above, the Applicants have not provided any evidentiary support to indicate that the specification disclosure provides written description support for such functionality.
Zhang discloses the three claimed modes.  Zhang discloses a limited output mode (fig 4, step 401) with a “low duty cycle” (col. 6, lines 29-33; col. 7, lines 13-32; col. 8, lines 4-15).  Zhang discloses the duty cycle is controlled by a digital PWM (col. 6, lines 27-29).  The Examiner notes that the controller (304) uses an ADC (306, 308) at its input, indicating that the controller itself is digital.  The Zhang controller also receives a communication signal to change modes (col. 5, lines 21-26; col. 8, lines 25-35; col. 10, lines 53-56).
After receipt of the communication signal, Zhang enters into a voltage control mode (step 403).  The mode includes a “ramping up” of the output voltage (col. 8, lines 34-44, 45-48; col. 10, lines 56-62).
When the current is “sufficient” (step 404; col. 11, lines 4-20), Zhang enters into an MPPT mode (step 406; col. 8, lines 16-24) while also keeping the output voltage below a maximum (col. 10 , lines 5-18).
The Applicants’ arguments regarding Zhang are limited to the “active step-increases”, which is unclaimed subject matter.  The Applicants do not present any other analysis of Zhang or its modes.  The art rejection is maintained.  To overcome the rejection, the Applicants are suggested to replace “ramping up” with language that more clearly identifies a step increase.  The Applicants should also provide evidence to support the assertion that such step-increase functionality is supported by the specification’s original disclosure. 
The Examiner notes that he spoke with the Applicants’ representative, Ms. Chan, on July 18 to arrange for a telephone interview to discuss the issues addressed above.  No interview has been scheduled.  
Information Disclosure Statement
The Applicants’ lengthy (57 foreign and non-patent literature documents) information disclosure statement, filed 1/3/22, has not been considered at this time.  The Examiner also nodes that, to date, the Applicants have submitted 698 foreign references and 395 non-patent literature documents.  We have conducted several telephone and video interview to discuss the IDS submission.  
The Applicants have agreed, during a video interview (7/6/20), to provide a key word search on the foreign references and non-patent literature documents filed during prosecution.  The only precondition to this is that the Examiner provides the keyworks.  Despite this, no keyword search (to assist in narrowing the collection of references) has been forthcoming. 
The Examiner repeats the request here.  The terms to be searched are:
Maximum power point (or just the acronyms MPP, MPPT) in the same sentence as “maintain” (or any other verb that the Applicants intend to use instead), “start”, “begin” or “initialize”, and in the same sentence as “converter” and “output current” or “sufficient current”
 Maximum power point (or just the acronyms MPP, MPPT) in the same sentence as “voltage” and “ramp up” (or ramping up), “stepwise”, “step increase” or any similar phrase that indicates the Applicants’ intended functionality of active steps.
Maximum power point (or just the acronyms MPP, MPPT) in the same sentence as “voltage control loop” and “current”.
Maximum power point (or just the acronyms MPP, MPPT) in the same sentence as “sufficient current” 
If the Applicants’ improvement over the prior art is the voltage control loop, then it needs to be shown that the references they have submitted do not already disclose this.   
The Applicants should note that these terms may change with any amended language in claims 1 or 17 and are requested to update the search terms accordingly.
Specification
The disclosure is objected to because paragraph 55 recites “a current is being drawn” (referring to step 507).  Current can be drawn from both the PV panel (into the converter) and from the converter (by the inverter).  The specification does not clearly distinguish which current is being sensed.  We have discussed this issue during telephone interviews, but it would be easier for future readers to understand the disclosure by updating the specification (instead of requiring every reader to consult the prosecution history).  The Applicants are requested to remove the passive voice (“is drawn”) and replace it with more explicit language. 
Appropriate correction is required.
Claim Objections
Claims 1
  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8-11, 15, 17-21, 23-24, 26-29, 31-34 and 37-41 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no written description support in the specification for the amended limitation of claim 1 that recites “responsive to the ramping up and responsive to a current being drawn at a level enabling performance of maximum power point tracking”.  
The specification (par 55) only flatly states that the voltage control mode is defined as ending when the current drawn is “sufficient”.  The specification does not even clearly state that this current is drawn from the converter output (as opposed as drawn by the converter from the PV; because the specification only recite “is drawn” without indicating from where).  The specification does not get into any details about what makes this drawn current “sufficient”.  The amended limitation that sufficiency is defined as “enabling performance of maximum power point tracking” does not have written description support in the specification.
There has been no evidence presence to indicate what the skilled artisan would have understood by reading the Applicants’ disclosure of “sufficient current”.  There is no evidence of record that the Applicants had, in their possession at the time of the earliest priority date, “sufficient” defined as enabling performance of a different mode.
The prior art teaches the existence of MPPT that do not require voltage control modes.  This indicates that MPPT is generally known to be “enabled” without first having to draw “sufficient” current.  
Another possible interpretation of “sufficient current being drawn” is that this is the level that is sufficiently high to end the voltage control mode.  The mode exist to only ramp up the voltage until an arbitrary current level is reached.  There is no requirement in the specification, and the Applicants have not cited to any external support, to indicate that they had possession of the subject matter to indicate that “sufficient” is defined by enabling the subsequent MPPT mode. 
Claim 17 recites the same unsupported definition of “sufficient” and is rejected for the same reasons.  Claims 2-4, 6, 8-11, 15, 18-21, 23-24, 26-29, 31-34 and 37-41 are similarly rejected as they depend from, and include, the unsupported limitations of claims 1 and 17.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4, 6, 8, 10, 17-19, 21, 23-24, 27-28, 32-34, 39 and 42-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang (US 7,962,249) in view of Armstrong (US 2007/0103297) .  
With respect to claim 1, Zhang discloses the apparatus necessary to complete a method (fig 1-5; col. 5-10) comprising:
receiving power from a DC power source (202) at an input of a power converter (206);
providing a powered control circuit (208);
controlling, with a controller comprising a digital PWM (304; col. 6, lines 27-29), the power converter by adjusting a duty cycle of the converter using PWM (col. 7, lines 33-49), wherein the controlling includes:
operating, by the controller, the power converter in a low duty cycle to limit output voltage at an output of the power converter below a predetermined voltage in response to detecting an absence of a communication signal (step 401; col. 8, lines 4-15 and 25-35; the shutdown mode exists because (i) the voltage is below a threshold; and (ii) a shutdown register has not been received);
detecting, with the controlling and while limiting the output voltage, receipt of the communication signal (col. 8, lines 25-35; the shutdown mode ends with a communication signal is received);
ramping up, by the controller and responsive to the detecting of the receipt of the communication signal, the output voltage in a voltage control loop while monitoring current being drawn (step 403; col. 6, lines 34-58; col. 10, lines 56-62 – the controller operates the converter according to a preferred conversion ratio, the output capacitor C smooths out any changes in output voltage, thereby creating a “ramp”);
responsive to the ramping up and responsive to a current being drawn at a level enabling performance of MPPT, the controller transitioning the power converter to MPPT (step 404; col. 11, lines 4-20); and 
maintaining, by the controller and responsive to the transitioning, the output voltage to be below a maximum output voltage of the power converter (col. 10, lines 5-18) while simultaneously maintaining about maximum power at the input of the power converter (step 406; col. 8, lines 16-24; col. 11, lines 15-26).
Zhang discloses a method of operating a converter, connected to a PV panel, with a digital PWM controller.  The controller operates in three modes, as claimed.  
Zhang discloses a dormant mode in which the controller keeps the converter off (i.e. a low duty cycle).  In response to a shutdown register (a communication signal), the controller transitions to a voltage control mode.  This voltage control mode includes changing output voltage from a low value (in the dormant mode) to a high value (whatever voltage the conversion ratio creates).  The output capacitor (fig 3, C) will cause this rise in output voltage to appear as a “ramp”.
Zhang then discloses that sufficient current causes the controller to transition to MPPT mode, that includes keeping the output voltage below a threshold and tracking the MPP. 
With respect to claim 2, Zhang discloses the DC power source comprises one or more solar cells (fig 1, item 102n; fig 3, item 202).
With respect to claim 4, Zhang discloses the power converter comprises a DC/DC converter (col. 3, lines 28-38; col. 6, lines 26-33).
With respect to claim 6, Zhang discloses the detecting of the receipt of the communication signal comprises receiving the communication signal from a signaling mechanism (110) associated with an inverter (112).  Zhang components 110 and 112 are part of the same system; thus they are “associated” with each other.
Claim 6 only further limits claim 1 by adding “associated with an inverter”.  The claim does not define what “associated” mean.  No clarifying amendments or comments have been provided by the Applicants. 
With respect to claim 10, Zhang discloses detecting the communication signal comprises detecting a signal received on an electrical conductor (see line between 110 and each of 104n).  Zhang’s communication is not wireless, so there would clearly be a “conductor”.
With respect to claims 17, 19 and 21, Zhang discloses the apparatus, as discussed above in the art rejection of claims 1, 4, and 1, respectively.  Claim 17 repeats the limitations of method claim 1, except that the method steps are presented as a configuration of the control circuit.  The combination’s control circuit completes the recited method steps and is, therefore, configured to carry them out.
With respect to claim 18, Zhang discloses the power converter comprises a switch (312) configured to stop a flow of power from the input terminals to the output terminals.  The phrase “configured to” is structural.  Zhang’s switch (312) is in series between input/output terminals, therefore if it were to open, it would stop the flow of power between those terminals.  Therefore, it is configured as claimed.  The Applicants should not that a switch being configured to stop the flow of power is not the same as actually reciting where the switch is and explicitly introducing functional language directed to controlling the switch to stop the flow of power. 
With respect to claims 23-24, Zhang discloses producing, by the power converter, the output voltage that is lower than an input voltage (col. 6, lines 44-49).  By operating in a buck mode, the Zhang controller would produce an output voltage that is lower than the input voltage. 
With respect to claim 27, Zhang discloses generating the communication signal in response to a change in voltage, current, or power corresponding to an inverter or a power gird (col. 4, lines 4-61).  Zhang discloses that each converter reports its output voltage and current (these are “corresponding to an inverter”, as they are input to the inverter 112).  This data is then used by the central controller (or the operator) to control the converters (either by changing their conversion ratio or changing their modes).
With respect to claim 28, Zhang discloses that the change in claim 27 is one or more of the voltage, the current, or the power falling out of a predetermined range (col. 4, lines 4-13).
Claims 27-28 do not recite that the voltage, current or power is monitored/sensed at an inverter or at a power grid.  The use of “corresponding to” introduces significant breadth into the claim.  The applicants have been notified of this breadth, but have not corrected the ambiguity in the claims.  Thus, the broad interpretation is presumed to be correct and will continue to be used.  
With respect to claim 32, Zhang discloses an inverter (112), wherein the output terminals (of the power converter) are coupled to the inverter.
With respect to claims 33-34, Zhang discloses operating the power converter at the low duty cycle to limit the output voltage comprises limiting the output voltage to a non-zero voltage (see fig 1).  Each power module has its own communication signal.  Thus, even with one power module being controlled to be in the dormant (safety) mode, other would remain on (MPPT mode).  The MPPT mode converters would continue to output power, thereby providing a non-zero output voltage on the output terminals. 
The claims do not define any structure to carry out a voltage control functionality.  The claims do not define any method steps that manipulate the power module to achieve a method.  The claims simply define that a mode “comprises” a non-zero voltage.  
With respect to claim 39, Zhang discloses ceasing to output power by the power module in response to detecting a change in the receipt of the communication signal, as discussed above in the art rejection of claim 15. By being controlled to enter the dormant mode, the Zhang converters would cease output power. 
With respect to claims 42 and 44, Zhang discloses the voltage control loop includes the sequential steps of:
starting the ramping up of the output voltage (by changing the conversion ratio to produce an output voltage that is higher than what was present during the dormant mode);
after the starting, determining that the current being drawn in is not at the level enabling performance of MPPT (step 404; col. 11, lines 4-20);
in response to determining that the current is not at the level, continuing the ramping up (“NO” at 404 loops back to further increases in output voltage);
in response to the continuing, determining that the current is at the level, (eventually, after some “NO”s at 404, there will be a “YES” at 404).
With respect to claims 43 and 45, Zhang discloses the controller is a “microcontroller” comprising the digital PWM (col. 6, lines 27-29).  Changing “controller” to “microcontroller” does not overcome the cited art. 
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang.
Zhang discloses detecting the receipt of the communication signal, but does not expressly disclose its frequency.  At the time of the applicant’s earliest filing date, it would have been obvious to one skilled in the art to select 60Hz or “a grid frequency” as the frequency setting for the Zhang communication signal.  The motivation for doing so would have been the obvious to try rationale and the selection from a finite number of identified proven solutions, each with a reasonable expectation of success.  MPEP §2143(E).  There are many known methods of communication, including DC signals and AC signals.  Selecting AC (with a frequency at whatever value is convenient) is an obvious design choice. 
Claims 8-9, 20 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view Kolm 
(WO 2008/077473).  Citations will be made to the English translation of Kolm (attached to this Action).  This English translation was provided by the applicants in copending application 15/893,006.
With respect to claim 8 (this is an alternative rejection), the combination does not expressly disclose the communication signal is an AC signal.  Kolm discloses a method (fig 6-7; corresponding text in the English translation), comprising:
operating, by a controller, a power converter in a mode limiting the output voltage (the system starts with the switch A is open);
receiving a communication signal (from C-D) to transition to an active mode (the signal causes the switch A to close);
Kolm discloses detecting the communication signal comprises determining that the communication signal comprises a frequency (the Kolm signaling mechanism is clock generator; thus it produces a frequency).  Kolm does not expressly disclose the frequency is a 60Hz grid frequency.  At the time of the applicant’s earliest filing date, it would have been obvious to one skilled in the art to select 60Hz or “a grid frequency” as the frequency setting for the Kolm clock.  The motivation for doing so would have been the obvious to try rationale and the selection from a finite number of identified proven solutions, each with a reasonable expectation of success.  MPEP §2143(E).  
Or the motivation would have been the obvious selection of a result effective variable.  MPEP §2144.05.  Different frequencies would interact differently with the DC power on the power module output.  The skilled artisan would have understood how to select a frequency that can be demodulated from the DC power. 
Zhang and Kolm are analogous because they are from the same field of endeavor, namely PV converter turn-on communication signals.  At the time of the Applicants’ filing date, it would have been obvious to one skilled in the art to modify Zhang to have its shutdown register be an AC signal, as taught by Kolm.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B). So long as the controller knows what signal to look for, changing the format of the communication signal is an obvious modification. 
With respect to claims 9 and 20, Kolm discloses detecting the communication signal comprises determining that the communication signal comprises a predetermined frequency corresponding to an inverter output (see fig 6-7).  The Kolm signaling mechanism is controlled by the inverter.  Thus, any frequency it produces is “predetermined” and “corresponding” to that inverter.
The references are analogous, as discussed above.
With respect to claim 26, Kolm discloses receiving the communication signal using a power line communication (B, C, D).  The references are analogous, as discussed above. 
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Howarter (US 2009/0064252).
Zhang discloses the communication signal is sent over a wire, but does not expressly disclose detecting a wireless signal.  Howarter discloses that a converter communication signal can be wired or wireless (par 58).  
Zhang and Howarter are analogous, since they are from the same field of endeavor, namely shutdown signals.  At the time of the invention by the applicants, it would have been obvious to one skilled in the art to replace the Zhang’s wired signal with a wireless signal, as taught by Howarter.  The motivation for doing so would have been the simple substitution of one known device for another to obtain predictable results.  MPEP §2143(B).  Howarter teaches that the two signal methods (wired, wireless) are known alternatives; thus, one skilled in the art would be aware of the availability of the alternatives and would understand how to make the modification.
Also, as there are finite number of identified, predictable solutions (there are two), one skilled in the art, through the “obvious to try” rationale, would have been motivated to try both communication methods.  MPEP §2143(E).
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of Mumtaz (US 2007/0133241).
Zhang does not expressly disclose that the communication signal has a relationship to an islanding condition.  Mumtaz discloses that during an islanding condition, the inverter of a solar power generation system should turn off (par 4).  Thus, in the combination, when the Mumtaz inverter is turned off, the skilled artisan would have understood the need to control the Zhang converter to enter the dormant mode.  With no output (inverter is off), there is no need to keep operating the converter. 
The combination and Mumtaz are analogous, since they are from the same field of endeavor, namely solar power systems with inverters.  At the time of the invention by the applicants, it would have been obvious to configure the combination’s inverter to monitor for an islanding condition on the grid, as taught by Mumtaz.  The motivation for doing so would have been to protect the solar power generation system.
Claims 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhang in view of the applicants’ admitted prior art (“APA”; specification, par 10).
Zhang discloses the communication signal, but does not expressly disclose any (de)modulation.  APA teaches that FSK modulation is “known in the art”.  The combination and APA are analogous because they are from the same field of endeavor, namely communication circuits. At the time of the invention by the applicants, it would have been obvious to configure the combination’s communication signal “use” FSK, as taught by APA.  The motivation for doing so would have been to use a known communication technique.
Claims 37-38 simply recite the use of a known communication technique.  The claims do not recite any structure needed to carry out this communication.  The claims do not recite any method steps to undertake the communication.  The claim is limited to the generic functionality regarding the “use” of a known communication technique. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836